Appellate Case: 19-2197    Document: 010110678978   Date Filed: 05/03/2022   Page: 1
                                                                            FILED
                                                                United States Court of Appeals
                                      PUBLISH                           Tenth Circuit

                     UNITED STATES COURT OF APPEALS                      May 3, 2022

                                                                    Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                     Clerk of Court
                          _________________________________

  JOE C. ALLEN, JR.; CAROL ANAGAL;
  CHERYL ARMENTA; DUANE
  ASPAAS; LEONTYNE ATCITTY; LULA
  ATCITTY; WILFORD ATSON; HILDA
  BALDWIN; AARON BARBER; DAISY
  BARBER; PAUL BARBER; ROGER
  BARBER; ALICE BEGAY; ANDY
  BEGAY; ARLENE BEGAY; BERNITA
  BEGAY; BETTY BEGAY; CAROLINE                           No. 19-2197
  BEGAY; CHARLENE BEGAY;
  CORLIVIA BEGAYE; ELIZABETH
  BEGAY; ERIC BEGAY; HELEN
  BEGAY; JACQUELINE L. BEGAY;
  JACQUELINE S. BEGAY; JONAH
  BEGAY; JUDY BEGAY; MAE BEGAY;
  MARYLITA BEGAY; ROY BEGAY;
  SANDRA BEGAY; VIRGINIA BEGAY;
  WAYNE BEGAY; ETTA BEGAYE;
  JENATHAN BEGAYE; RICHARD
  BEGAYE; ROBERT BEKISE; DAVID
  BEN; RECHELLEDA BENALLIE; DINA
  BENALLY; ERNEST BENALLY;
  HARRY BENALLY; JEANNIE
  BENALLY; MAX BENALLY; NINA
  BENALLY; PEARLENE BENALLY;
  ROSE BENALLY; STEVE BENALLY;
  SUSAN BENALLY; WANDA
  BENALLY; LARENA BENN; LYNALLA
  BENN; SHIRLEY BIA; PRISCILLA
  BIGMAN; VERNIDA BISSONETTE;
  LORRAINE BLACK; MABLE BLACK;
  TAYLOR BLACK; TOM
  BLACKHORSE; ANNIE BLUEEYES;
  SCOTT BRADY; ANDREW
  BREWSTER; DARLENE BRONSTON;
  JANICE TERRI BROWN; JACKSON
Appellate Case: 19-2197   Document: 010110678978   Date Filed: 05/03/2022   Page: 2



  BUNNY, JR.; ALBERT BYLILLY;
  HARRISON CATTLEMAN, JR.;
  SAMMY CHARLEY; WILMA
  CHARLEY; DARRELL CLAH;
  BENJAMIN CLARK; MARY CLARK;
  TONI CLAW; LAHOMA CLY; STELLA
  CLY; DORIS COOLIDGE; JIMMIE
  COOLIDGE; WILBERT COWBOY, JR.;
  ALFRED CURLEY; DON CURLEY, JR.;
  MELVIN CURLEY; MARTHA CURTIS;
  RACHEL DEE; DAVIDSON DEVORE;
  LUCY DICK; MARLENE DOBEY;
  ELTON DODGE; SUSIE DODGE;
  TOMMY DRAPER; BESSIE DUNCAN;
  CECIL DUNCAN; THURSTON EDDIE;
  HERMAN ENOAH; MARY ENOAH;
  VERNESE ESPLAIN; ALLEN E.
  ETSITTY; BERTHA A. ETSITTY;
  HURON ETSITTY; RENA FASTHORSE;
  JANICE FRANK; SARAH FRANK;
  GENE FRED; KEE DAN; LOREN
  GARNANEZ; SHALINA GRANDSON;
  JAMES GRANT; CRYSTAL GREY;
  REYVETTE GREY; SHAWNA HAMM;
  JULIE HARRISON; MARGARET
  HARRISON; HUBERT HARWOOD;
  EMERSON HATATHLEY; LORETTA
  HATATHLEY; ANITA HAYES; PERRY
  HAYES; ROBERT HAYES; ROBIN
  HAYES; WALLACE HAYES; LOUISE
  HENDERSON; ANNIE HENRY; ELSIE
  HENRY; FREDDIE HOBSON; JOANNE
  HOLLIDAY; TOM HORSE; DAISY
  HOUSER; HELEN HOWARD; HERMAN
  HUNT; IRITA JAMES; EDDIE JAY;
  GARRY JAY; MARY JAY; CHARLEY
  JIM; DANIEL JIM; DARRELL JIM;
  FANNIE MARIE JIM; GENEVA JIM;
  JONAH JIM; KYLE JIM; NORMAN JIM,
  SR.; SHEILA JIM; VIRGINA JIM; ELSIE
  JOE; LITA JOE; FRANK JOHN, JR.;
  HERMAN JOHN; HARRISON
  JOHNSON; JESSIE JOHNSON; ANNE

                                        2
Appellate Case: 19-2197   Document: 010110678978   Date Filed: 05/03/2022   Page: 3



  JOHNSON; JEAN JONES; LENA J.
  JONES; RAYMOND JONES; RENITA T.
  JONES; THERON JONES; WESLEY
  JONES; DARREN KEE; JUANITA KEE;
  MAX KELLYWOOD, SR.; FRANCINE
  KIEFERT; FLORENCE B. KING;
  MARLENA KING; TERRI LAMEMAN-
  AUSTIN; GLORIA LANE; HARRY
  LANE; ADA LANSING; JOHN
  LANSING; ALBERT H. LEE; EMERSON
  LEE; EVELYN M. LEE; LEONARD LEE,
  SR.; MARIE LEE; MICHELLE A. LEE;
  ROSELYN LEE; MICHAEL N. LITTLE;
  ROWENA LITTLEHAT; IRENE
  LIVINGSTON; CARMELITA LOWE;
  CYNTHIA MADISON; MARY ANN
  MANYGOAT; ESTHER MARK; MAE
  MARTIN; GERALD MARYBOY;
  JAMES MASON; BEVERLY
  MAXWELL; WALLACE MCGILBERT;
  ROSINA T. MERRITT; SHERRELL G.
  MESA; RON MILLER; EMMA
  MITCHELL; LAURA M. MITCHELL;
  LUCY B. MITCHELL; SYLVIA
  MITCHELL; MARLIYN MUSTACHE;
  ANTHONY NABAHE; BETTY JONES
  NAKAI; HARRY S. NAKAI; JIMMY
  NAKAI; BYRON NELSON; PAULINE D.
  NELSON; RUBY NELSON; TONITA
  NELSON; RUTH NEZ; ANNIE
  OLDMAN; RAYMOND OLDMAN;
  BESSIE S. PELT; HARRY PESHLAKAI,
  SR.; THOMAS PETE; RAYMOND
  PETTIGREW; CHARLES PHILLIPS;
  CHARLES D. PHILLIPS; DOROTHY
  PHILLIPS; MARY J. PHILLIPS;
  VERNON PHILLIPS; WILSON
  PHILLIPS; SHANDIE PIOCHE; SARAH
  POLICE; ESTHER REDDOOR; ELLA
  REDHOUSE; LUCY RENTZ; PHILLIP
  RENTZ; NELSON ROCKWELL;
  PERFINA ROCKWELL; RONNIE ROSS;
  LARRY B. SAM; BOBBY SANDOVAL;

                                        3
Appellate Case: 19-2197   Document: 010110678978   Date Filed: 05/03/2022   Page: 4



  LULA SANDOVAL; SUSIE SCOTT;
  RAYMOND G. SELLS; ROGER
  SHAGGY; ROGER SHERMAN; BESSIE
  SHORTHAIR; DAVID SHORTHAIR;
  WADE SHORTHAIR; CELESTE SILAS;
  ELLA SILAS; MARILYN SILAS; RUBY
  B. SILAS; CHRISTINA SILENTMAN;
  JAMES SIMPSON; ROGER L.
  SIMPSON; GEORGE L. SISCO, JR.;
  SARAH SLOWMAN; ERIC
  SMALLCANYON; TEDDY
  SMALLCANYON; ROSE ANN
  TANNER; BESSIE TESSWOOD; THE
  ESTATE OF LEON JONES; THE
  ESTATE OF ROSE MERRITT; THE
  ESTATE OF WAYNE SALTWATER;
  DORA TODACHEENE; JERRY
  TODACHEENE; LEWIS
  TODACHEENE; CHARLIE N.
  TODACHEENIE; HERBERT
  TODACHENNIE; IRENE
  TODACHENNIE; BERNADINE
  TODECHENE; VINCENT TODECHENE;
  DOROTHY TODECHINE; FLORA
  TODECHINE; ROSELYN TOLEDO;
  HELEN TOM; SARAH A. TONY
  BENALLY; MARY TSO; IVAN TYLER;
  THOMAS T. TYLER; PHYLLIS
  VALDEZ; ANNA VIGIL; CECILIA
  WALLACE; JOHNSON WASHBURN,
  JR.; JOHNSON WASHBURN, SR.;
  ROSELYN WATCHMAN; CLARENCE
  D. WESTON; CORNELIA WESTON;
  DELLA WESTON; HAROLD
  WILLIAMS; LENORA WILLIAMS;
  HERBERT WILLIE; LENA WILLIE;
  RAYMOND G. WILLIE; ESTHER A.
  YANITO; ALICE D. YAZZIE; CALVIN
  YAZZIE; EARL D. YAZZIE; IRVIN
  YAZZIE; JAY YAZZIE; LORENZO
  YAZZIE; MARIE YAZZIE; SUSIE
  YAZZIE; LAURENCE BEKISE;
  TIMOTHY BEN,

                                        4
Appellate Case: 19-2197         Document: 010110678978     Date Filed: 05/03/2022     Page: 5




         Plaintiffs - Appellees,

  v.

  ENVIRONMENTAL RESTORATION,
  LLC,

         Defendant - Appellant,

  and

  GOLD KING MINES CORPORATION;
  KINROSS GOLD CORP.; KINROSS
  GOLD USA, INC.; UNITED STATES OF
  AMERICA; UNITED STATES
  ENVIRONMENTAL PROTECTION
  AGENCY; SUNNYSIDE GOLD
  CORPORATION; WESTON
  SOLUTIONS, INC.,

         Defendants.

  ---------------------------------------

  SUNNYSIDE GOLD CORPORATION,

          Amicus - Curiae.
                         _________________________________

                         Appeal from the United States District Court
                               for the District of New Mexico
                             (D.C. No. 1:18-CV-00744-WJ-KK)
                           _________________________________

 Rory S. Miller, Glaser Weil Fink Howard Avchen & Shapiro LLP (Terry D. Avchen and
 Peter C. Sheridan, with him on the brief), Los Angeles, California, for Defendant-
 Appellant Environmental Restoration, LLC.

 Kate Ferlic, Egolf + Ferlic + Martinez + Harwood (Kristina Martinez and Mark Cox,
 with her on the brief), Santa Fe, New Mexico, for Plaintiffs-Appellees Joe C. Allen, et al.
                          _________________________________


                                              5
Appellate Case: 19-2197    Document: 010110678978        Date Filed: 05/03/2022    Page: 6



 Before McHUGH, Circuit Judge, LUCERO, Senior Circuit Judge, and CARSON,
 Circuit Judge.
                    _________________________________

 CARSON, Circuit Judge.
                     _________________________________

       When Congress passed the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251–

 1389, it established an all-encompassing program of water pollution regulation. The

 CWA preserved certain state law actions, but it set forth a detailed regulatory

 system—so carefully prescribed that a court must apply the point source state’s

 substantive law to these state law claims, no matter the forum. The Supreme Court

 made that much clear over a quarter century ago. But today we confront what statute

 of limitations controls such state law claims—the forum state, the point source state,

 or federal. Just as the forum state must apply the point source state’s substantive

 law, today we hold it also must apply the point source state’s statute of limitations.

 We exercise jurisdiction under 28 U.S.C. § 1292(b) and reverse.

                                            I.

       During excavation of an inactive gold mine in southwestern Colorado, a

 blowout caused the release of at least three million gallons of contaminated water

 into Cement Creek. The water from Cement Creek flows into the Animas and San

 Juan Rivers, which continue into New Mexico. The United States Environmental

 Protection Agency (“EPA”) has conceded its responsibility for the spill and its

 impacts. The State of New Mexico, the Navajo Nation, and the State of Utah

 separately filed civil actions, under the CWA, in New Mexico and Utah against the


                                            6
Appellate Case: 19-2197     Document: 010110678978          Date Filed: 05/03/2022   Page: 7



 owners of the mine, the EPA, and the EPA’s contractors. Defendant Environmental

 Restoration, LLC moved to transfer the Utah case to the District of New Mexico for

 coordinated or consolidated pretrial proceedings. The United States Judicial Panel on

 Multidistrict Litigation granted the motion and centralized proceedings in the District

 of New Mexico. Later, the Allen Plaintiffs—individuals who farm land or raise

 livestock along the Animas River or San Juan River—filed a complaint in the District

 of New Mexico that included state law claims of negligence, negligence per se, and

 gross negligence. The district court consolidated the Allen Plaintiffs’ suit, including

 the state law claims, into the Multidistrict Litigation.

        Defendant Environmental Restoration, LLC moved to dismiss the Allen

 Plaintiffs’ Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing

 that the Allen Plaintiffs did not file their complaint within Colorado’s two-year

 statute of limitations and therefore they failed to state a claim. The Allen Plaintiffs

 responded that they timely filed under New Mexico’s three-year statute of

 limitations. The district court denied the motion to dismiss, reasoning that New

 Mexico’s three-year statute of limitations applied to the Allen Plaintiffs’ state-law

 claims. The district court certified the issue for interlocutory appeal. We granted

 Defendant’s Petition for Permission to Appeal.

                                             II.

        Despite the CWA’s “pervasive regulation” and “the fact that the control of

 interstate pollution is primarily a matter of federal law,” the CWA specifically

 preserves certain state actions. Int’l Paper Co. v. Ouellette, 479 U.S. 481, 492, 497

                                             7
Appellate Case: 19-2197    Document: 010110678978        Date Filed: 05/03/2022        Page: 8



 (1987); 33 U.S.C. § 1365(e) (“Nothing in this section shall restrict any right which

 any person . . . may have under any statute or common law to seek enforcement of

 any effluent standard or limitation or to seek any other relief”). International Paper

 made clear that point source state substantive law applies to such state actions. Id. at

 497. But the Allen Plaintiffs contend that the Supreme Court’s holding in

 International Paper does not extend to procedural law, such as the application of a

 statute of limitations. On appeal, Defendant argues that Congress’s intent in passing

 the CWA, along with relevant Supreme Court precedent, mandates that Colorado’s

 two-year statute of limitations applies to the Allen Plaintiffs’ state law claims. The

 Allen Plaintiffs, however, contend that nothing in the CWA or the Supreme Court’s

 precedent changes the general rule that the forum state’s statute of the limitations

 applies. Alternatively, the Allen Plaintiffs assert that if the CWA caused preemption

 of the forum state’s statute of limitations, we should apply the federal, five-year

 “catch-all” statute of limitations in 28 U.S.C. § 2462. We review whether a district

 court properly applied a statute of limitations de novo. Brady v. UBS Fin. Servs.,

 Inc., 538 F.3d 1319, 1323 (10th Cir. 2008) (citations omitted). And we conclude that

 the district court did not here because both the CWA and the Supreme Court’s

 interpretation of the CWA compel a district court to apply the point source state’s

 statute of limitations to state law claims preserved under the CWA.

       Generally, a “federal court hearing a diversity action applies the statute of

 limitations which would be applied by a court of the forum state, . . . even when the

 action is brought under the law of a different state.” Dow Chem. Corp. v. Weevil-

                                            8
Appellate Case: 19-2197    Document: 010110678978         Date Filed: 05/03/2022     Page: 9



 Cide Co., Inc., 897 F.2d 481, 483–84 (10th Cir. 1990) (internal citation omitted).

 But Congress has the power to preempt state statutes of limitation. Cf. CTS Corp. v.

 Waldburger, 573 U.S. 1, 4 (2014) (stating that the discovery rule in a federal statute

 preempted a state statute of limitations in conflict with the federal statute’s terms).

 So here, we must determine whether the CWA modifies our general proposition.

       Congress adopted comprehensive amendments to the CWA in 1972. See Int’l

 Paper, 479 U.S. at 488. And Congress intended those amendments to “establish an

 all-encompassing program of water pollution regulation.” Milwaukee v. Illinois, 451

 U.S. 304, 318 (1981). The CWA “makes it clear that affected States”—those that

 share an interstate waterway with the point source states—“occupy a subordinate

 position to source States in the federal regulatory program.” Int’l Paper, 479 U.S. at

 491. Congress did not intend to undermine their “carefully drawn statute through a

 general saving clause.” Id. at 494. Thus, “the preemptive scope of the CWA

 necessarily includes all laws that are inconsistent with the ‘full purposes and

 objectives of Congress.’” Id. at 499 n.20 (quoting Hillsborough Cnty. v. Automated

 Med. Lab’ys., 471 U.S. 707, 713 (1985)). The Supreme Court did not limit its

 language.1 “All” means all.


       1
          The Allen Plaintiffs contend that International Paper’s holding applies only
 to “common law” and that statutes of limitations are set by statute—not common law.
 The Supreme Court’s use of the phrase “common law” throughout International
 Paper makes sense in context. In International Paper, the Court addressed whether
 the CWA preempted a common law nuisance suit filed in an affected state, much like
 the Allen Plaintiffs’ claim. 479 U.S. at 483. Besides common law claims, the
 savings clause also preserves certain statutory claims—none of which were at issue
 in International Paper. Given the posture of the case, we are unsurprised with the
                                             9
Appellate Case: 19-2197     Document: 010110678978        Date Filed: 05/03/2022     Page: 10



        Here, application of the forum state’s statute of limitations is inconsistent with

  Congress’s full purposes and objectives in passing the CWA—one being efficiency,

  predictability, and certainty in determining liability for discharging pollutants into an

  interstate body of water. Id. at 496–97. The Allen Plaintiffs seek to limit

  International Paper to a court’s application of substantive law. True, in International

  Paper, the Supreme Court addressed an issue of substantive law. But the Court’s

  analysis applies equally to the application of all law—including procedural—that is

  inconsistent with Congress’s full purposes and objectives. See supra note 1. And

  applying a forum state’s statute of limitations would do just that. Congress’s goals in

  passing the CWA—uniformity, efficiency, certainty, and predictability—suggest that

  a single statute of limitations should govern all state law claims emanating from a

  single water-polluting event. See Cantrell v. Int’l Bhd. of Elec. Workers, Loc. 2021,

  32 F.3d 465, 467 (10th Cir. 1994) (recognizing the need for uniformity in statutes of

  limitation for one claim); see also Owens v. Okure, 488 U.S. 235, 240 (1989) (noting

  predictability as a “primary goal” of statutes of limitation). Allowing different state

  statutes of limitation to apply “would only exacerbate the vagueness and resulting

  uncertainty” Congress sought to avoid. Int’l Paper, 479 U.S. at 496. Consistency

  and predictability in this context involve far more than just the substantive issue of

  differing standards of effluent control. A comprehensive regulatory scheme is no



  Court’s usage of the phrase “common law” throughout the opinion. But the Court
  did not limit or qualify its statement that all laws inconsistent with the full purposes
  and objectives of Congress to common law claims only. Id. at 499 n.20.
                                             10
Appellate Case: 19-2197     Document: 010110678978         Date Filed: 05/03/2022     Page: 11



  longer comprehensive when a defendant to an action cannot predict how long it may

  be subject to suit.

         The Allen Plaintiffs argue that statutes of limitation are merely procedural

  devices that cannot create or impose any legal liability. That may be so, but statutes

  of limitation “serve the important purpose of encouraging the prompt filing of claims

  and by doing so of enhancing the likelihood of accurate determinations and removing

  debilitating uncertainty about legal liabilities.” Vergara v. City of Chicago, 939 F.3d

  882, 887 (7th Cir. 2019) (quoting Shanoff v. Ill. Dep’t of Hum. Servs., 258 F.3d 696,

  703 (7th Cir. 2001)). Without a uniform statute of limitations, a defendant is exposed

  to lawsuits potentially indefinitely, which “would frustrate the carefully prescribed

  CWA regulatory system.” Int’l Paper, 479 U.S. at 499 n.20. Such an approach

  contradicts the CWA’s policy of consistency and predictability.2


         2
           The Allen Plaintiffs cite three cases from West Virginia they claim support
  their position that some courts have applied International Paper to preempt
  substantive law only. None accomplish that stated goal. The first case, Ashland Oil,
  Inc. v. Kaufman, 384 S.E.2d 173, 179–80 (W. Va. 1989), did not address the
  situation we address today. The Supreme Court of Appeals of West Virginia stated
  that whether the Clean Air Act regulated the emissions at issue in that case—thus
  preempting West Virginia’s common law or statutes—was unknown at the time of
  the opinion. Id. It simply held that International Paper required applying the
  statutory or common law of the source state to an interstate pollution dispute when
  the Clean Air Act regulated the pollutants. Id. at 180. The court’s statement that it
  would follow West Virginia’s procedural law, id., is unremarkable when the court
  had not even determined whether the Clean Air Act applied or if the procedural law
  was inconsistent with Congress’s full purposes and objectives. Next, the Allen
  Plaintiffs cited Arnoldt v. Ashland Oil, Inc., 412 S.E.2d 795 (W. Va. 1991), another
  Supreme Court of Appeals of West Virginia case. In that case, the court repeated its
  earlier holding that “the procedural law of West Virginia shall be followed when the
  issues [interstate pollution disputes] are being litigated in this State’s courts.” Id. at
  800 (quoting Kaufman, 384 S.E.2d at 180). The court then said that because
                                              11
Appellate Case: 19-2197     Document: 010110678978        Date Filed: 05/03/2022     Page: 12



        Plaintiff’s alternative argument, that we should apply the five-year federal

  “catch all” statute of limitation also fails. As a general proposition, a “federal court

  sitting in diversity applies state law for statute of limitations purposes.” Burnham v.

  Humphrey Hosp. Reit Trust, Inc., 403 F.3d 709, 712 (10th Cir. 2005) (citing

  Guaranty Tr. Co. v. York, 326 U.S. 99, 109–10 (1945)). And nothing changes that

  general rule here. The cases the Allen Plaintiffs rely on for support involved citizen

  suits brought pursuant to the CWA—in other words, suits brought under federal law.

  See Pub. Int. Rsch. Grp. v. Powell Duffryn Terminals Inc., 913 F.2d 64, 69 (3d Cir.

  1990) (involving nonprofit corporation plaintiffs filing a citizen suit under § 505 of

  the CWA); Sierra Club v. Chevron U.S.A., Inc., 834 F.2d 1517, 1520–21 (9th Cir.

  1987) (same); Atlantic States Legal Found. v. Al Tech Specialty Steel Corp., 635 F.

  Supp. 284, 286–87 (N.D.N.Y. 1986) (same). Those cases applied the federal “catch

  all” statute of limitations to a federal claim—a situation different from the state law

  claims at issue.




  awarding punitive damages is substantive, rather than procedural, it would apply the
  source state’s law. Id. at 805. It also applied West Virginia evidentiary rules. Id. at
  813–14. But nowhere did the court discuss whether any procedural law was
  inconsistent with Congress’s full purposes and objectives. Finally, the Allen
  Plaintiffs cite Bocook v. Ashland Oil, Inc., 819 F. Supp. 530 (S.D. W. Va. 1993).
  Bocook did not discuss which procedural law governed. Rather, it said in a footnote
  that the parties agreed, and the court concurred, that in cases involving interstate
  pollution, the point source state’s substantive law applies. Id. at 532 n.1. Again, we
  all agree on that proposition. These West Virginia cases do not analyze the situation
  before us—what state’s statute of limitations applies when the procedural law is
  inconsistent with Congress’s full purposes and objectives.
                                             12
Appellate Case: 19-2197    Document: 010110678978        Date Filed: 05/03/2022   Page: 13



        Because we hold that a district court must apply the point source state’s statute

  of limitations to state law claims preserved under the CWA, we remand to the district

  court for proceedings not inconsistent with this opinion.

        REVERSED AND REMANDED.




                                            13